Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Intermediate Term Income Fund On November 3, 2016, Dreyfus Intermediate Term Income Fund (the Fund), a series of Dreyfus Investment Grade Funds, Inc., purchased 1,600 4.300% Senior Notes, due November 2046, issued by Principal Financial Group (CUSIP No. 74251VAN2) (the Notes) at a purchase price of $99.88 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Credit Suisse Securities (USA) LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Agricole Securities (USA) LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. RBC Capital Markets LLC Samuel A. Ramirez & Company, Inc. UBS Securities LLC US Bancorp Investments, Inc. Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Funds Rule 10f-3 Procedures at a Board meeting held on March 1, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Intermediate Term Income Fund On January 4, 2017, Dreyfus Intermediate Term Income Fund (the Fund), a series of Dreyfus Investment Grade Funds, Inc., purchased 4,985 3.887% Senior Notes, due January 2028, issued by Citigroup Inc. (CUSIP No. 172967LD1) (the Notes) at a purchase price of $100.00 per Note, including underwriter compensation of 0.425%. The Notes were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates members: Academy Securities, Inc. BBVA Securities Inc. Blaylock Beal Van, LLC BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Citigroup Global Markets Inc. Citizens Capital Markets, Inc. Commonwealth Bank of Australia Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Drexel Hamilton, LLC The Huntington Investment Company HSBC Securities (USA) Inc. ING Financial Markets LLC Lebenthal & Co., LLC Loop Capital Markets LLC MFR Securities, Inc. Mizuho Securities USA Inc. MUFG Securities Americas Inc. nabSecurities, LLC Nomura Securities International, Inc. RBC Capital Markets, LLC Samuel A. Ramirez & Company, Inc. Santander Investment Securities Inc. SG Americas Securities, LLC Scotia Capital (USA) Inc. Skandinaviska Enskilda Banken AB (publ) SMBC Nikko Securities America, Inc. TD Securities (USA) LLC Telsey Advisory Group LLC UBS Securities LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Funds Rule 10f-3 Procedures at a Board meeting held on May 2, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Intermediate Term Income Fund On March 6, 2017, Dreyfus Intermediate Term Income Fund (the Fund), a series of Dreyfus Investment Grade Funds, Inc., purchased 810 3.900% Notes due April 2027, issued by Great Plains Energy, Inc. (CUSIP No. 391164AJ9) (the Notes) at a purchase price of $99.62 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Goldman Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated MUFG Securities Americas Inc. Mizuho Securities USA Inc. SunTrust Robinson Humphrey, Inc. UMB Financial Services, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Funds Rule 10f-3 Procedures at a Board meeting held on May 2, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Short-Term Income Fund On February 14, 2017, Dreyfus Short-Term Income Fund (the Fund), a series of Dreyfus Investment Grade Funds, Inc., purchased 1,225 2.125% Senior Notes, due March 2022, issued by Boeing Co. (CUSIP No. 097023BT1) (the Notes) at a purchase price of $98.79 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates members: ANZ Securities, Inc. Barclays Capital Inc. Baylock Beal Van, LLC BBVA Securities Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC CastleOak Securities Citigroup Global Markets Inc. C.L. King & Associates, Inc. Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. Great Pacifics Securities Guzman & Company ICBC Standard Bank Plc J.P. Morgan Securities LLC Lebenthal & Co., LLC Lloyds Securities Inc. Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Financial Group Mizuho Securities USA Inc. Morgan Stanley & Co. LLC MUFG Securities Americas Inc. RBC Capital Markets, LLC Santander Investment Securities Inc. SG Americas Securities, LLC Siebert Cisneros Shank & Co., LLC SMBC Nikko Securities America, Inc. Standard Chartered Bank US Bancorp Investments Inc. Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Funds Rule 10f-3 Procedures at a Board meeting held on May 2, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Short-Term Income Fund On March 6, 2017, Dreyfus Intermediate Short-Term Income Fund (the Fund), a series of Dreyfus Investment Grade Funds, Inc., purchased 395 3.150% Notes due April 2022, issued by Great Plains Energy, Inc. (CUSIP No. 391164AH3) (the Notes) at a purchase price of $99.92 per Note, including underwriter compensation of 0.600%. The Notes were purchased from Goldman Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated MUFG Securities Americas Inc. Mizuho Securities USA Inc. SunTrust Robinson Humphrey, Inc. UMB Financial Services, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Funds Rule 10f-3 Procedures at a Board meeting held on May 2, 2017. These materials include additional information about the terms of the transaction. NY 76330072v2
